Citation Nr: 1013592	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-33 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In support of his claim, the Veteran testified at the RO's 
office in St. Petersburg, Florida (Travel Board hearing), 
held before the undersigned in February 2010.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).   

In regards to the first requirement of a current disability, 
the Veteran testified at his February 2010 Travel Board 
hearing that he currently has tinnitus.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  See Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  Because, by its very nature, it is 
inherently subjective, the Veteran is competent to attest 
to having it, even as a layman.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

The determinative issue in this case is whether the Veteran's 
tinnitus is attributable to his military service.  Concerning 
this, the Veteran asserts that his tinnitus is due to his 
military service, during which he was repeatedly exposed to 
excessive noise while working with artillery.  His DD Form 
214 confirms that his military occupational specialty (MOS) 
was Rifle Man.  Hence, the Board concedes that based on his 
MOS he was exposed to loud noise while in service, 
repeatedly.

However, even acknowledging the Veteran has tinnitus and that 
he was exposed to loud noise repeatedly while in service in 
the manner alleged, there still must be competent medical 
nexus evidence establishing a relationship between his 
current tinnitus disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. 
App. at 495- 97.  And, as a layman, he is incapable of 
opining on such matters requiring medical training and 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In March 2007, the Veteran was afforded a VA compensation 
examination.  The VA examiner determined that the Veteran's 
tinnitus was not due to his active military service, since 
the Veteran did not have a current tinnitus disability.  
However, this is an inadequate basis for the medical opinion, 
since, as previously mentioned, the Veteran as a lay person 
is competent to state that he has a current tinnitus 
disability.  Additionally, the VA examiner did not address 
whether the Veteran's tinnitus was caused by or aggravated by 
his service-connected hearing loss.  See 38 C.F.R. § 3.310 
(2009).  The Veteran has also asserted this secondary theory 
during his appeal.  Therefore, the Board believes that 
another medical opinion is needed to fairly decide this 
appeal.  See again McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Furthermore, during his February 2010 Travel Board hearing, 
the Veteran indicated that he has been treated by several 
different VA facilities for his hearing loss and tinnitus.  
None of these VA records are currently in the claims file.  
Therefore, these additional records need to be obtained 
before deciding this appeal.  38 C.F.R. § 3.159(c)(2) and 
(c)(3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(indicating VA has constructive, if not actual, notice of 
these additional records because they are generated within 
VA's healthcare system).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's treatment 
records from:  (1) the VA Community 
Outpatient Clinic in Kissimmee, 
Florida; (2) the Orlando, Florida, VA 
Healthcare Center; and, (3) the Albany, 
New York, Samuel S. Stratton VA Medical 
Center.  All records obtained should be 
placed in the claims file for 
consideration in this appeal.  If the 
request for these additional records 
yields negative results, and it is 
determined that further attempts to 
obtain these records would be futile, 
then there must be made an express 
declaration to this effect, with 
notification sent to the Veteran in 
accordance with 38 C.F.R.§ 3.159(c)(2) 
and (c)(3).

2.  Schedule the Veteran for a VA 
audiometric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not (i.e., 50 
percent or more probable) that the 
Veteran's tinnitus is attributable to 
his military service - and, in 
particular, to his presumed in-service 
noise exposure as a rifleman.  The 
Veteran's military service was from 
October 1968 to October 1970.

Additionally, the VA examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
that the Veteran's current tinnitus is 
proximately due to, the result of, or 
chronically aggravated by the already 
service-connected bilateral hearing loss.

Prior to providing these opinions, the 
examiner must review the relevant 
evidence in the claims file - 
especially the Veteran's DD Form 214 
and the Veteran's personal lay 
statements of continuity of symptoms 
since service, for the pertinent 
history.  The examiner must also 
consider the effect of any additional 
noise exposure the Veteran may have had 
either prior to or since his discharge 
from service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather than the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


